            Case 2:20-cv-00261-SAB Document 76 Filed 09/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8
 9 BEVERLY GERACI and GREGORY
10 GERACI,                                         NO. 2:20-CV-00261-SAB
11               Plaintiffs,
12               v.                                ORDER DISMISSING ACTION;
13 AMERICAN MEDICAL SYSTEMS,                       CLOSING FILE
14 INC.,
15               Defendant.
16
17         Before the Court is the parties’ Stipulation of Dismissal Without Prejudice,
18 ECF No. 75. The parties stipulate and ask that this action be voluntarily dismissed
19 without prejudice and without costs to any party.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING ACTION; CLOSING FILE ~ 1
               Case 2:20-cv-00261-SAB Document 76 Filed 09/02/20 Page 2 of 2



 1        Accordingly, IT IS ORDERED:
 2        1.       Pursuant to the parties’ Stipulation, ECF No. 75, the above-captioned
 3        case is dismissed without prejudice and without costs to any party.
 4        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 5 this Order, provide copies to counsel and close the file.
 6        DATED this 2nd day of September 2020.
 7
 8
 9                            ____________________________
10                                STANLEY A. BASTIAN
                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING ACTION; CLOSING FILE ~ 2
